DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 11, 15, 17, and 20 have been amended.  Claims 1-10, 12-14, 16, and 18-19 are cancelled. New claims 21-38 are added.  Claims 11, 15, 17, and 20-38 are pending in the instant application.

Response to Amendment
The Amendments by Applicants’ representative Ms. Christina L. Mangelsen filed on 07/19/2022 has been entered.  

Response to Arguments/Amendments
Objection to Specification
 
Applicant’s amendment to the specification overcomes the rejection.  The objection is hereby withdrawn.

Claim rejection under 35 U.S.C.§112(a)
 
Applicant amends claims 11, 15, 17, and 20.  Applicant’s amendment and argument have been fully considered, and are sufficient to overcome the rejection.  The rejection is hereby withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment to the specification overcomes the rejection.  The rejection is hereby withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record with the authorization by Applicant’s representative Ms. Christina L. Mangelsen on 08/01/2022 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as following:

Claim 11, line 1, after “A method”, please INSERT -- for oxidation of methane to form methanol --.
Claim 11, line 10, after “which the methane is physisorbed on the catalyst”, please INSERT -- and the methane is oxidized to form methanol --.


Claim 21, at the beginning of line 2, DELETE “comprises”, and INSERT -- is --.

Claim 22, at the beginning of line 2, DELETE “comprises”, and INSERT -- is --.

Claim 23, at the beginning of line 2, DELETE “comprises”, and INSERT -- is --.

Claim 29, at the beginning of line 2, DELETE “at.%”, and INSERT – atomic% --.

Claim 36, at the beginning of line 2, DELETE “at.%”, and INSERT – atomic% --.

CANCEL claims 32-35, and 38.


Conclusions
Claims 11, 15, 17, 20-31, and 36-37 are allowed.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731